Citation Nr: 1754247	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder as indirectly secondary to service-connected right knee disorders with obesity as an intermediate step.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to September 1999.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Among other things, service connection for degenerative joint disease of the left knee (claimed as left knee condition) was denied therein.  The Veteran appealed this determination.  In May 2012, he and his fiancée K.H. testified at a videoconference hearing before the undersigned.  The Board remanded service connection for a left knee disorder, to include as secondary to service-connected right knee disorders, for additional development in September 2012 and July 2015.  In late January 2017, the Board denied service connection for a left knee disorder to include as secondary to service-connected right knee disorders.  

Once again, the Veteran appealed.  In October 2017, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a joint motion for partial remand (JMPR) submitted on behalf of the Veteran and VA the previous month.  It called for vacatur of the Board's decision and remand back to the Board for readjudication, but only to the extent that obesity was not discussed as a potential intermediate step with respect to secondary service connection (indirect secondary service connection).  This matter concerns only this theory of entitlement as the Board's decision denying all others was not disturbed, in other words.  Review of the claims file, to include the JMPR, at this time reveals that another REMAND for additional development is warranted so that full consideration can be given to the remaining theory of entitlement.


REMAND

The JMPR pointed out that the Board must discuss any theory of entitlement raised, whether by the appellant or by the evidence of record.  Robinson v. Peake, 21 Vet. App. 545 (2008).  A VA General Counsel opinion issued in early January 2017, just prior to the Board's decision, then was cited for the conclusion that indirect secondary service connection can be granted with obesity acting as an "intermediate step."  VAOPGCPREC 1-2017.  Specifically, a grant is warranted (1) if the service-connected disability caused the veteran to become obese, (2) if obesity was a substantial factor in causing a subsequent disability, and (3) if this subsequent disability would not have occurred but for obesity.  Id.  Indirect secondary service connection in this manner next was found to have been reasonably raised by the evidence of record.

Indeed, the September 2015 VA medical examination upon which the Board relied in its previous decision included an opinion against service connection.  The explanation accompanying it identified obesity as a factor contributing to the Veteran's left knee disability.  The JMPR finally directed the Board to make a determination regarding each of the 3 aforementioned criteria for granting service connection for his left knee disability as indirectly secondary to his service-connected right knee disorders.  Compliance with the Court, to include the terms of a JMPR granted by it, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  However, the Board cannot render its own opinion on medical questions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Arrangements thus must be made for a supplemental VA medical opinion.

Based on the above, a REMAND is directed for the following:

1.  Arrange for the September 2015 VA medical examiner or another appropriate VA medical examiner to render a supplemental opinion regarding the Veteran's left knee disability.  The examiner shall review the claims file, documenting such in a report to be placed therein.  Whether another examination is needed is left to the examiner's discretion.

The examiner next shall provide an opinion answering the following questions in the report:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right knee disorders (right knee disorder, which is rated as limitation of flexion and right knee instability) caused him to become obese?

b.  If the Veteran's service-connected right knee disorders caused him to become obese, is it at least as likely as not that this obesity was a substantial factor in causing his left knee disability?

c.  Is it at least as likely as not that the Veteran's left knee disability would not have occurred but for obesity caused by his service-connected right knee disorders?

The opinion shall consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Medical principles thus should be discussed as they relate to relevant service and post-service treatment records, previous examinations, and statements from the Veteran.  A copy of, or at least a citation to, any medical literature referenced lastly shall be provided.

2.  Then readjudicate this matter.  Issue a rating decision if the determination made is favorable to the Veteran.  If it is unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

